DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0110339 A1 to Kolberg.
Re-claim 1, Kolberg discloses a vehicle brake system comprising: an electric brake including a first electric actuator (such as 28A or 28C) and a second electric actuator (such as 28B or 28E) that presses a friction pad toward a rotor side; a plurality of drivers that drives the first electric actuator and the second electric actuator (each EMAC is provided with a plurality of drivers, see paragraph 13); and a first control device (such as the EMAC’s) controls the plurality of drivers, each of the plurality of drivers corresponding to one of the first electric actuator and the second electric actuator, wherein the first control device includes a first controller and a 
Re-claim 3, the vehicle brake system further includes a second control device (such as BCU 1 or BCU 2), a third controller is associated with each BCU unit.
Re-claim 4, output signals from the plurality of electric actuators are input into the first controller and the second controller, see paragraph 13.  Sensor feedback information is provided to the controllers.
Re-claim 5, the electric brake including the plurality of electric actuators is provided to a front wheel.  The provision of front wheels with brakes is common in the art.
Re-claim 6, Kolberg discloses that each BCU controls at least one EMA at each wheel, and thus is provided with a driver to control the EMA, see paragraph 23.  As consistent with the EMAC’s, the BCU has a braking force calculation unit to control its dedicated EMA.
Re-claim 8, Kolberg discloses a vehicle brake system comprising: an electric brake including a first electric actuator 28A/28C and a second electric actuator 28B/28C that presses a friction pad toward a rotor side (both act on the same pad); a first driver that drives the first electric actuator, and a second driver that drives the second electric actuator (each EMAC is provided with a driver); a first control device (such as EMAC-2) that controls the first driver, a 
Re-claim 9, Kolberg discloses a vehicle brake system comprising: an electric brake including a first electric actuator 28A and a second electric actuator 28B that presses a friction pad toward a rotor side; a first driver (as part of EMAC-2) drives the first electric actuator and a second driver (as part of EMAC-5) drives the second electric actuator; a first control device EMAC-2 including a first controller that controls the first driver and the second driver (each EMAC controls two EMA’s and thus is provided with a plurality of drivers), a second control device EMAC-5, provided separately from the first control device, including a second controller that controls the first driver and the second driver, the first controller includes: a first driver control unit; a first braking force calculation unit, and a first behavior control unit the second controller includes: a second driver control unit; a second braking force calculation unit, and a second behavior control unit.  Kolberg incorporates by reference US 6,530,625, in which it is disclosed conventional anti-lock braking function as part of the brake controllers, see column 3 lines 60-61.

Claim(s) 1, 3-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/120267 A2 to Ralea.
Re-claim 1, Ralea discloses a vehicle brake system comprising: an electric brake including a first electric actuator 28 and a second electric actuator 28 (the two actuators are independent and located at a single wheel actuating a single brake, see figure 2) that presses a friction pad toward a rotor side; a plurality of drivers (each EMAC is provided with a driver, see page 5 lines 20-22) that drives the first electric actuator and the second electric actuator; a first control device (such as the EMAC’s) controls the plurality of drivers, each of the plurality of drivers corresponding to one of the first electric actuator and the second electric actuator, the first control device includes a first controller and a second controller (as each EMAC is provided with a controller, see page 5 lines 18-19), the first controller controls a driver corresponding to one of the first and second electric actuators, and the second controller controls a driver corresponding to the other of the first and second electric actuators, the first controller includes: a first driver control unit (as is part of the driver); and a first braking force calculation unit (as is part of the processer which receives brake commands and executes those commands based upon executing logic, each EMAC is also disclosed as being capable of carrying out antiskid control, see page 7 lines 19-21), the second controller includes: a second driver control unit; and a second braking force calculation unit, and wherein the first controller further includes a behavior control unit.  The algorithm that carries out the antiskid control is interpreted as the behavior control unit.
Re-claim 3, the vehicle brake system further includes a second control device 22 (such as BSCU 1 or BSCU 2), a third controller is associated with each BSCU unit, see page 4 lines 32-33.

Re-claim 5, the electric brake including the plurality of electric actuators is provided to a front wheel.  The provision of front wheels with brakes is common in the art.
Re-claim 8, Ralea discloses a vehicle brake system comprising: an electric brake including a first electric actuator 28 and a second electric actuator 28 that presses a friction pad toward a rotor side (both act on the same pad); a first driver that drives the first electric actuator, and a second driver that drives the second electric actuator (each EMAC is provided with a driver); a first control device (such as EMAC-Left1) that controls the first driver, a second control device (such as EMAC-Left2), provided separately from the first control device, that controls the second driver, wherein the first control device includes a first controller, and the second control device includes a second controller, the first controller includes: a first driver control unit; and a first braking force calculation unit, and the second controller includes: a second driver control unit; and a second braking force calculation unit, and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/MH/vdApplication No.: 16/499,063Docket No.: 7058-0103PUS1Reply to Office Action of February 12, 2021Page 5 of 9wherein the first controller further includes a behavior control unit (as is part of the processer which receives brake commands and executes those commands based upon executing logic, each EMAC is also disclosed as being capable of carrying out antiskid control, see page 7 lines 19-21).
Re-claim 9, Ralea discloses a vehicle brake system comprising: an electric brake including a first electric actuator 28 and a second electric actuator 28 that presses a friction pad toward a rotor side; a first driver (as part of EMAC-Left1) drives the first electric actuator and a second driver (as part of EMAC-Left2) drives the second electric actuator; a first control device EMAC-Left1 includes a first controller that controls the first driver and the second driver (as when controlling a variety of actuators 28, see page 6 lines 3-10), a second control device .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of US 8,814,279 to Sekiya et al.
Kolberg teaches the presence of the first, second and third controller, each controller is expected to have a determination unit as suggested by the reference incorporated by Kolberg.  A determination unit generally determines a braking force as commanded by an operator and wheel conditions, such as part of an anti-lock determination.  However, Kolberg fails to teach a braking force determined using a majority decision.
Sekiya et al. teaches a brake system in which a plurality of CPU’s determine a brake force by majority decision, see column 42 lines 14-21.  This allows for actuation of all brakes even in the event that one CPU experiences a fault, or failure.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of controllers in Kolberg with a majority decision making process as taught by Sekiya et al., thus overcoming any potential failure or fault experienced by one controller.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralea in view of Kolberg.
Ralea teaches the third controller (as part of the BSCU 22) having a third braking force calculation unit (i.e. antiskid control algorithm).  However, Ralea fails to teach the third controller and as such the BSCU including a third driver.
Kolberg teaches a brake system in which each controller, such as a third controller associated with a higher level or primary BSCU or BCU that can control an actuator, and as such .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralea in view of Sekiya et al.
Ralea teaches the presence of the first, second and third controller, each controller is expected to have a determination unit as suggested by the antiskid control algorithm.  A determination unit generally determines a braking force as commanded by an operator and wheel conditions, such as part of an antiskid determination.  However, Ralea fails to teach a braking force determined using a majority decision.
Sekiya et al. teaches a brake system in which a plurality of CPU’s determine a brake force by majority decision, see column 42 lines 14-21.  This allows for actuation of all brakes even in the event that one CPU experiences a fault, or failure.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of controllers in Ralea with a majority decision making process as taught by Sekiya et al., thus overcoming any potential failure or fault experienced by one controller.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.  The behavior control unit is broadly interpreted as an anti-lock control (or antiskid .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Niedermeier and Suzuki et al. each teach a brake system using a majority decision making process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 19, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657